The opinion of the court was delivered, June 1st 1866, by
Agnew, J.
It is undoubtedly correct, as held in Collins v. Collins, 1 Wright 387, that a want of jurisdiction in the justice may be inquired of even after a trial and verdict in the appeal. In that case the fact was obvious, and the court allowed the objection and dismissed the appeal. But here the fact not being clear, the court refused after a trial and verdict to inquire into the fact afresh; and the question is, whether the refusal' is a ground of error ? The point of inquiry is well stated by Woodward, J., in Collins v. Collins: “ Did the sum demanded in this case exceed $100 ?”
In the transcript of the justice and in the narr., the plaintiff claimed not exceeding $100. On the hearing before the justice judgment was rendered for $100. Upon a rehearing the sum was reduced to $99.32. The case was then tried in court and a verdict given for $75, carried to the Supreme Court, reversed and returned; a second trial and verdict for $124; the aggregate of a principal less than $100 and the after-accrued interest up to the time of trial. During all this time no averment of any want of jurisdiction is heard of. Now, though all this is not conclusive of the question of jurisdiction, had the court below thought proper to inquire into it, and it had clearly appeared the sum demanded by the plaintiff exceeded $100, yet it is not error in a court to refuse under such circumstances to inquire into the fact on which jurisdiction rested. All the evidence in the case proved that the demand was really under $100, and after such *444supineness of the defendant to exhibit evidence to the contrary, when so many opportunities were offered, the court was justified in refusing the prayer of his petition.
Judgment affirmed.